Citation Nr: 0808310	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-03 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation in excess of 20 
percent for residuals of a collapsed right lung.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which continued the noncompensable 
evaluation for the veteran's service-connected status post 
pneumothorax, right.  

In a December 2006 Decision Review Officer Decision (DRO), 
the RO increased the evaluation for the veteran's service-
connected residuals of a collapsed right lung to 20 percent, 
effective June 14, 2004, under Diagnostic Codes 6843-5321.  
The veteran was advised of the above grant of increased 
rating by a February 2007 letter.  However, he did not 
withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), 
the U.S. Court of Appeals for Veterans Claims held that, on a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy, even if partially granted, 
where less than the maximum benefit available is awarded.  
Thus, this appeal continues.  

In August 2007, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript is of record.  During the hearing, the veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2007).  

The Board notes that during the August 2007 hearing, the 
veteran testified to increase symptomatology associated with 
his scars, to include pain and nerve damage.  The issue of 
thoracotomy scars secondary to the service-connected 
residuals of a collapsed right lung is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his service-connected right lung 
disability is worse than the current evaluation contemplates.  
During the August 2007 hearing, the veteran testified that 
since his right lung collapsed during his military service, 
he continues to experience pain, muscle damage, nerve damage, 
and a burning feeling like "hot coals" around the lung 
area. 

Review of the record indicates that the veteran was afforded 
a VA examination in July 2004 to evaluate the severity of his 
service-connected lung disability.  Pulmonary function 
testing showed possible mild restrictive ventilatory defect 
with the diffusing capacity within normal limits.  The 
diffusing capacity was 131 percent predicted, Forced 
Expiratory Volume in one second (FEV-1) was 94 percent 
predicted, and Forced Vital Capacity (FVC) was 74 percent 
predicted.  The Board notes that the veteran underwent a 
second VA examination in March 2006, but pulmonary function 
studies were not performed.  

Since that time, the veteran has submitted results from an 
April 2006 private pulmonary function test.  Spirometry 
testing revealed FEV-1 as 34 percent predicted, FVC as 31 
percent predicted, and FEV-1/FVC ratio as 80 percent 
predicted.  The private physician determined there was no 
evidence of obstructive airway disease and the residual 
volume was within normal limits; however, there was a 
moderate to severe reduction in the patient's vital capacity 
and the diffusion capacity was mildly reduced.  

Given the disparity in the results for the Forced Expiratory 
Volume in one second (FEV-1) between the July 2004 VA 
examination and April 2006 private pulmonary function testing 
results, the Board finds that a VA examination must be 
conducted because there is evidence that the condition has 
worsened since the last examination.  In light of the 
foregoing, the Board must remand this matter to afford the 
veteran opportunity to undergo an additional VA examination.  
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed, 
which includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  All notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, (2007), and Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008), must be fully 
met.

2.  Schedule the veteran for a VA 
pulmonary examination to determine the 
severity of his service-connected right 
lung disability.  The claims folder must 
be provided to the examiner for review in 
conjunction with the examination.  All 
studies or tests deemed necessary by the 
examiner should be performed, and FEV-1 
score, FEV-1/FVC ratio, and the Diffusion 
Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)) 
should be reported.  If test scores 
cannot be accurately obtained or if 
testing would pose an undue risk to the 
veteran's health, the examiner should 
render an opinion as to the level of 
severity of the lung disability in 
relation to the testing requested.  All 
opinions expressed must be supported by 
complete rationale.  

3.  Then, the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case (SSOC), and the veteran and his 
representative should be afforded time in 
which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



